273 S.W.3d 61 (2008)
Bobbie A. MATHES, as Trustee, of the Bobbie A. Mathes Trust, Mary Lake, Individually and as Attorney in Fact for Elizabeth E. Jones, Ben J. Farley and Voncille W. Farley, Respondents,
v.
CALDWELL COUNTY, Missouri and Kingston, Missouri, Appellants.
No. WD 68539.
Missouri Court of Appeals, Western District.
October 21, 2008.
Ivan L. Schraeder, St. Louis, MO, for Appellants.
John M. McFarland, Kansas City, MO, for Respondents.
Before HAROLD L. LOWENSTEIN, P.J., PAUL M. SPINDEN, Judge and VICTOR C. HOWARD, Judge.
Prior report: 2007 WL 5446563.

ORDER
PER CURIAM.
Caldwell County, Missouri, and Kingston Township, Missouri, appeal the trial court's grant of directed verdict in favor of Ben and Voncille Farley, Elizabeth Jones, and Bobbie Mathes in their action to quiet title. On appeal, the County and Township claim the trial court erred in finding that the County and Township failed to establish the location of Waggoner Road and in excluding township documents from evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).